Wright, J.
Plaintiffs are creditors of the defendant, Augustus Lundy, and by this proceeding, seek to set aside as fraudulent, a deed made by the said Augustus to his wife and co-defendant, Jane Lundy. The cause was heard upon the “ issues joined and written testimony.” The record shows otherwise, that there were depositions taken and considered by the court, and counsel argue the cause upon the assumption of the existence of such evidence. None of these depositions have been certified, however, nor do we find any proof of any kind. It is not shown by the clerk’s certificate that he has included the evidence in the case. In this condition of the record, the judgment below must be
Affirmed.